             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
  v.                                   )     Case No. 19-000267-CR-W-HFS
DARRELL GREENFIELD                     )
                                       )
                                       )
                                       )
Defendant.                             )

                                      ORDER

       At a Change of Plea Hearing held on April 7, 2021, before Magistrate Judge

Jill A. Morris, defendant entered a plea of guilty pursuant to Fed.R.Crim.P. 11,

Local Rule 72.1(b)(1)(j), and 28 U.S.C. § 636. to Count One of the Indictment.

      In a Report and Recommendation dated April 13, 2021, Judge Morris

determined that the guilty plea was knowledgeable and voluntary and that the

offense charged was supported by an independent basis in fact containing each

of the essential elements of such offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 40) and ACCEPT defendant’s guilty



        Case 4:19-cr-00267-HFS Document 41 Filed 05/03/21 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ Howard F. Sachs
                                             _____________________
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: May 3, 2021
Kansas City, Missouri




        Case 4:19-cr-00267-HFS Document 41 Filed 05/03/21 Page 2 of 2
